Title: From George Washington to Edmund Randolph, 25 December 1782
From: Washington, George
To: Randolph, Edmund


                        
                            Dear Sir,
                            Newburgh 25th Decr 1782
                        
                        By the last Post I recd a letter from Mr Lund Washington (who lives at my Seat, & takes care of my
                            business in Virginia) Inclosing a Letter from Jno. Francis Mercer Esqr. to him, with a decree of the High Court of
                            Chancery in Virginia ordering the Bonds &ca in my hands to be delivered to the Said Mr Mercer who was required to
                            give Bond & sufficient Security to comply with certain Provisos. in the Decree. Mr Washington never having heard
                            from you on the Subject; nor having—I presume—any official, or authentic notice that the requisites of the decree had been
                            complied with on the part of Mr Mercer refused to deliver the Bonds till he had my orders for it. As it is much my wish to
                            get quit of this business, I have, by this Post, directed him to give up the Bonds. &ca agreably to the Decree if
                            you should inform him that Security has been given, and should advise him thereto.
                        I have now, My dear Sir, to request the favor of you to give your Sentiments to Mr Lund Washington on these
                            points, by the first Post after this reaches your hand, who is directed to govern himself by them that as little
                            interruption as possible may be given to the business. If they are to give up the Bonds &ca be so good as to let
                            Mr Jno. Mercer (if he should be at Richmd from whence his Letter to Mr L. W—n was dated) know it that no delay that can
                            be avoided may take place. With the greatest esteem & regard I am—Dr Sir Yr Most Obedt & Affecte Hble
                            Servt
                        
                            Go: Washington
                        
                    